Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 1 of 268 PageID 33




         EXHIBIT A
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 2 of 268 PageID 34
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 3 of 268 PageID 35
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 4 of 268 PageID 36
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 5 of 268 PageID 37
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 6 of 268 PageID 38
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 7 of 268 PageID 39
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 8 of 268 PageID 40
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 9 of 268 PageID 41
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 10 of 268 PageID 42
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 11 of 268 PageID 43
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 12 of 268 PageID 44
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 13 of 268 PageID 45




         EXHIBIT B
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 14 of 268 PageID 46
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 15 of 268 PageID 47
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 16 of 268 PageID 48
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 17 of 268 PageID 49




         EXHIBIT C
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 18 of 268 PageID 50
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 19 of 268 PageID 51
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 20 of 268 PageID 52
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 21 of 268 PageID 53
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 22 of 268 PageID 54
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 23 of 268 PageID 55
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 24 of 268 PageID 56




        EXHIBIT D
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 25 of 268 PageID 57
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 26 of 268 PageID 58
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 27 of 268 PageID 59




    EXHIBIT E
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 28 of 268 PageID 60
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 29 of 268 PageID 61
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 30 of 268 PageID 62




         EXHIBIT F
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 31 of 268 PageID 63




       EXHIBIT F-1
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 32 of 268 PageID 64
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 33 of 268 PageID 65
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 34 of 268 PageID 66
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 35 of 268 PageID 67




     EXHIBIT F-2
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 36 of 268 PageID 68

                         ( (                                        (        (
                                                                         Translation from· Ukrainian into English

                                       Employment Contract


Blahovishchenske                                                                                    26.12.2016


The Parties:

Employer: Farm Enteprise EDEM represented by the Head Oleksandr Anatoliiovych Burdeinyi,
acting on the basis of the Articles of Association, of the one part, and
Employee: Stepaniuk Maksym Volodymyrovych , of the other part, have concluded this Contract as
follows: the Employee shall be employed (hired) as a security guard.
General Provisions
 I. This Contract shall be a fix-term Contract. The Contract shall be the basis for the labour relations
between the Employee and the enterprise, institution, organization represented by the citizen, who is
an Employer.
2. The term "Parties" herein shall mean the Employer and the Employee.
 Obligations of the Parties
 3. The Employee hereunder shall perform his work specified herein, and the Employer shall pay the
 salary to the Employee and provide the working conditions required for execution of his work
 stipulated by law and agreement between the Parties.
 4. The Emplo yee shall (indicate the main properties of work and its requirements and level of its
 performance: upon the scope of production (works), quality of products manufactured (quality of
 service), level of performance standards and standardized tasks, observance of labour safety rules,
 terms of its fulfillment, etc.):
 5. The Employer shall arrange the Employee's work, ensure the safe and harmless working conditions,
.and equip the workplace in compliance with the requirements of the labour safety regulations.
 6. The Employee shall fulfill the internal labour rules.
 Payment for work and social welfare of the Employee
 7. For fulfillment of the obligations specified herein, the Employee shall get the salary (wage rate,
 piece rate) in the amount not less than the minimal monthly salary. The payment shall be made in
 accordance with the actual hours worked.
 8. The Employee shall be given an annual paid vacation during:
 24 calendar days (main).
Responsibility of the Parties, Dispute Settlement
9. In case of failure to fulfili or improper fulfillment of the obligations specified herein, the Parties
shall bear responsibility in accordance with the current legislation and this Contract.
IO. The disputes between the Parties shall be settled in the manner stipulated by the current legislation.
Amendments, Termination and Cancellation of the Contract
11. Amendments and supplements hereto shall be implemented only upon the agreement between
                                                                                       _ the
Parties in writmg.
                                                            /{_i<PaT,,;;,0-
                                                                   \/*           £, !OPo I/el)'\.}.,
                                                                         -\
                                                                    v::,.�-;,,Jt          tt"·. .
                                                                                      (�2',.
                                                                                . S,f,re. me-'<.i�"
                                                                                                    $/i'A v;.,'-.
                                                                                                v.,· '"\
                                                                                                      \
                                                                          "I c,,            - :, I I
                                                                    \.:... -..:{>//    ·- �?� 1,,'(j er\
                                                                         '
                                                                              ·, I)            /)n .. --·•     _'£.'
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 37 of 268 PageID 69
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 38 of 268 PageID 70
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 39 of 268 PageID 71




           EXHIBIT F3
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 40 of 268 PageID 72
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 41 of 268 PageID 73
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 42 of 268 PageID 74
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 43 of 268 PageID 75




        EXHIBIT F-4
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 44 of 268 PageID 76
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 45 of 268 PageID 77
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 46 of 268 PageID 78
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 47 of 268 PageID 79




       EXHIBIT F-5
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 48 of 268 PageID 80
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 49 of 268 PageID 81
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 50 of 268 PageID 82
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 51 of 268 PageID 83
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 52 of 268 PageID 84
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 53 of 268 PageID 85




   EXHIBIT F-6
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 54 of 268 PageID 86
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 55 of 268 PageID 87
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 56 of 268 PageID 88
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 57 of 268 PageID 89




         EXHIBIT F-7
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 58 of 268 PageID 90
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 59 of 268 PageID 91
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 60 of 268 PageID 92
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 61 of 268 PageID 93




           EXHIBIT G
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 62 of 268 PageID 94




      EXHIBIT G1
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 63 of 268 PageID 95
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 64 of 268 PageID 96
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 65 of 268 PageID 97
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 66 of 268 PageID 98
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 67 of 268 PageID 99




       EXHIBIT G2
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 68 of 268 PageID 100
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 69 of 268 PageID 101
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 70 of 268 PageID 102
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 71 of 268 PageID 103
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 72 of 268 PageID 104
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 73 of 268 PageID 105
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 74 of 268 PageID 106
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 75 of 268 PageID 107
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 76 of 268 PageID 108
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 77 of 268 PageID 109
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 78 of 268 PageID 110
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 79 of 268 PageID 111
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 80 of 268 PageID 112




         EXHIBIT G3
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 81 of 268 PageID 113
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 82 of 268 PageID 114
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 83 of 268 PageID 115
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 84 of 268 PageID 116
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 85 of 268 PageID 117
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 86 of 268 PageID 118
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 87 of 268 PageID 119




           EXHIBIT G4
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 88 of 268 PageID 120
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 89 of 268 PageID 121
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 90 of 268 PageID 122
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 91 of 268 PageID 123
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 92 of 268 PageID 124
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 93 of 268 PageID 125
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 94 of 268 PageID 126
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 95 of 268 PageID 127
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 96 of 268 PageID 128
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 97 of 268 PageID 129
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 98 of 268 PageID 130
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 99 of 268 PageID 131
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 100 of 268 PageID 132




               EXHIBIT G5
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 101 of 268 PageID 133
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 102 of 268 PageID 134
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 103 of 268 PageID 135
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 104 of 268 PageID 136
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 105 of 268 PageID 137
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 106 of 268 PageID 138
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 107 of 268 PageID 139
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 108 of 268 PageID 140
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 109 of 268 PageID 141
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 110 of 268 PageID 142
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 111 of 268 PageID 143
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 112 of 268 PageID 144
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 113 of 268 PageID 145
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 114 of 268 PageID 146
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 115 of 268 PageID 147
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 116 of 268 PageID 148
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 117 of 268 PageID 149




                EXHIBIT G6
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 118 of 268 PageID 150
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 119 of 268 PageID 151
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 120 of 268 PageID 152
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 121 of 268 PageID 153
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 122 of 268 PageID 154
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 123 of 268 PageID 155




          EXHIBIT G 7
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 124 of 268 PageID 156
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 125 of 268 PageID 157
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 126 of 268 PageID 158
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 127 of 268 PageID 159
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 128 of 268 PageID 160
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 129 of 268 PageID 161
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 130 of 268 PageID 162
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 131 of 268 PageID 163




          EXHIBIT G8
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 132 of 268 PageID 164
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 133 of 268 PageID 165
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 134 of 268 PageID 166
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 135 of 268 PageID 167
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 136 of 268 PageID 168
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 137 of 268 PageID 169
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 138 of 268 PageID 170
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 139 of 268 PageID 171
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 140 of 268 PageID 172
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 141 of 268 PageID 173




         EXHIBIT G9
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 142 of 268 PageID 174
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 143 of 268 PageID 175
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 144 of 268 PageID 176
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 145 of 268 PageID 177
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 146 of 268 PageID 178
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 147 of 268 PageID 179
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 148 of 268 PageID 180
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 149 of 268 PageID 181
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 150 of 268 PageID 182
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 151 of 268 PageID 183
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 152 of 268 PageID 184
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 153 of 268 PageID 185
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 154 of 268 PageID 186
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 155 of 268 PageID 187
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 156 of 268 PageID 188
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 157 of 268 PageID 189




       EXHIBIT H
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 158 of 268 PageID 190
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 159 of 268 PageID 191
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 160 of 268 PageID 192
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 161 of 268 PageID 193
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 162 of 268 PageID 194
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 163 of 268 PageID 195
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 164 of 268 PageID 196
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 165 of 268 PageID 197
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 166 of 268 PageID 198
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 167 of 268 PageID 199
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 168 of 268 PageID 200
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 169 of 268 PageID 201
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 170 of 268 PageID 202
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 171 of 268 PageID 203
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 172 of 268 PageID 204
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 173 of 268 PageID 205
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 174 of 268 PageID 206
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 175 of 268 PageID 207
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 176 of 268 PageID 208
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 177 of 268 PageID 209
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 178 of 268 PageID 210
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 179 of 268 PageID 211
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 180 of 268 PageID 212
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 181 of 268 PageID 213
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 182 of 268 PageID 214
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 183 of 268 PageID 215
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 184 of 268 PageID 216
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 185 of 268 PageID 217
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 186 of 268 PageID 218
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 187 of 268 PageID 219
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 188 of 268 PageID 220
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 189 of 268 PageID 221
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 190 of 268 PageID 222
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 191 of 268 PageID 223
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 192 of 268 PageID 224
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 193 of 268 PageID 225
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 194 of 268 PageID 226
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 195 of 268 PageID 227
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 196 of 268 PageID 228
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 197 of 268 PageID 229




          EXHIBIT I
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 198 of 268 PageID 230
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 199 of 268 PageID 231
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 200 of 268 PageID 232
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 201 of 268 PageID 233
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 202 of 268 PageID 234




        EXHIBIT J
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 203 of 268 PageID 235
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 204 of 268 PageID 236
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 205 of 268 PageID 237
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 206 of 268 PageID 238
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 207 of 268 PageID 239
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 208 of 268 PageID 240
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 209 of 268 PageID 241




          EXHIBIT K
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 210 of 268 PageID 242
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 211 of 268 PageID 243
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 212 of 268 PageID 244
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 213 of 268 PageID 245




          EXHIBIT L
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 214 of 268 PageID 246
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 215 of 268 PageID 247
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 216 of 268 PageID 248
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 217 of 268 PageID 249




           EXHIBIT M
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 218 of 268 PageID 250
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 219 of 268 PageID 251
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 220 of 268 PageID 252
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 221 of 268 PageID 253
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 222 of 268 PageID 254
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 223 of 268 PageID 255
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 224 of 268 PageID 256




          EXHIBIT N
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 225 of 268 PageID 257
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 226 of 268 PageID 258
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 227 of 268 PageID 259
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 228 of 268 PageID 260
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 229 of 268 PageID 261
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 230 of 268 PageID 262




          EXHIBIT O
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 231 of 268 PageID 263
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 232 of 268 PageID 264
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 233 of 268 PageID 265
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 234 of 268 PageID 266
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 235 of 268 PageID 267
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 236 of 268 PageID 268
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 237 of 268 PageID 269
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 238 of 268 PageID 270
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 239 of 268 PageID 271
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 240 of 268 PageID 272
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 241 of 268 PageID 273
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 242 of 268 PageID 274
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 243 of 268 PageID 275
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 244 of 268 PageID 276




          EXHIBIT P
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 245 of 268 PageID 277
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 246 of 268 PageID 278
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 247 of 268 PageID 279
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 248 of 268 PageID 280
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 249 of 268 PageID 281
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 250 of 268 PageID 282
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 251 of 268 PageID 283
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 252 of 268 PageID 284




           EXHIBIT Q
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 253 of 268 PageID 285
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 254 of 268 PageID 286
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 255 of 268 PageID 287
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 256 of 268 PageID 288




         EXHIBIT R
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 257 of 268 PageID 289
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 258 of 268 PageID 290
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 259 of 268 PageID 291




         EXHIBIT S
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 260 of 268 PageID 292
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 261 of 268 PageID 293
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 262 of 268 PageID 294
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 263 of 268 PageID 295
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 264 of 268 PageID 296




          EXHIBIT T
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 265 of 268 PageID 297
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 266 of 268 PageID 298
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 267 of 268 PageID 299
Case 3:21-cv-00895-MMH-MCR Document 1-2 Filed 09/07/21 Page 268 of 268 PageID 300
